This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-1222

                               Jacquet Deon Munn, petitioner,
                                         Appellant,

                                             vs.

                                    State of Minnesota,
                                       Respondent.

                                    Filed April 11, 2016
                                         Affirmed
                                       Larkin, Judge

                              Hennepin County District Court
                                File No. 27-CR-10-16612


Jacquet Deon Munn, Bayport, Minnesota (pro se appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Michael Richardson, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)


         Considered and decided by Hooten, Presiding Judge; Larkin, Judge; and Rodenberg,

Judge.

                          UNPUBLISHED OPINION

LARKIN, Judge

         Appellant challenges the postconviction court’s summary denial of his petition for

relief. We affirm.
                                          FACTS

       In April 2010, respondent State of Minnesota charged appellant Jacquet Deon Munn

with criminal sexual conduct in the first and third degrees, prohibited possession of a

firearm, and second-degree assault. Munn pleaded guilty to prohibited possession of a

firearm and third-degree criminal sexual conduct. The parties agreed to a 240-month

sentence, comprised of 60 months for the prohibited-possession offense and 180 months,

consecutive, for the criminal-sexual-conduct offense. The portion of the sentence based

on the criminal-sexual-conduct offense was based on a criminal-history score of six. The

district court sentenced Munn to the agreed upon 240-month sentence.

       Munn appealed his sentence, arguing that “(1) the district court erred by failing to

use a zero criminal-history score when calculating the duration of the second of two

permissive-consecutive sentences or to state any reason supporting a departure from the

sentencing guidelines, and (2) [that] he should be permitted to withdraw his pleas.” State

v. Munn, No. A11-852, 2012 WL 2077264, at *1 (Minn. App. June 11, 2012) (Munn I).

This court reversed Munn’s sentence and remanded for resentencing, because the district

court did not use a zero criminal-history score when sentencing the criminal-sexual-

conduct offense consecutively, as required under the sentencing guidelines, and did not

give a reason for the resulting departure. Id. at *2-3. This court did not consider Munn’s

request for plea withdrawal. Id. at *2.

       On remand in March 2013, the district court denied Munn’s motion to withdraw his

guilty pleas and imposed a 180-month sentence, comprised of 60 months for the prohibited-

possession offense and 180 months, concurrent, for the criminal-sexual-conduct offense.


                                            2
Munn appealed the sentence, arguing that the district court should have allowed him to

withdraw his guilty pleas and that the district court’s imposition of concurrent sentences

exceeded the scope of the remand. State v. Munn, No. A13-1067, 2014 WL 1516480, at

*1, *3-5 (Minn. App. Apr. 21, 2014) (Munn II), review denied (Minn. July 15, 2014). This

court affirmed the sentence, holding that the 180-month concurrent sentence was not

manifestly unjust such that Munn was entitled to withdraw his guilty pleas and reasoning

that the district court followed the remand instructions, sentenced according to the

sentencing guidelines, imposed a sentence that was not more severe than the original

sentence, and therefore did not abuse its discretion. Id. at *3-5.

       In January 2015, Munn petitioned for postconviction relief, arguing that on remand,

the district court improperly injected itself into plea negotiations, improperly modified his

sentence, and violated the double-jeopardy prohibition. Munn asked the postconviction

court to allow him to withdraw his guilty pleas or to resentence him to 108 months, 60

months for the prohibited-possession offense and 48 months consecutively for the criminal-

sexual-conduct offense, based on a zero criminal-history score. Munn later amended his

petition, claiming that he was entitled to withdraw his guilty pleas on due-process grounds.

       The postconviction court denied Munn’s request for relief without a hearing,

reasoning that Munn’s claims are barred under State v. Knaffla because “(1) all of the issues

were raised or could have been raised in his direct appeal and (2) Munn has not established




                                              3
that this case falls within either exception to the rule.”1 The postconviction court also

rejected Munn’s claims on the merits.

       Munn appeals.

                                      DECISION

       A district court must hold a hearing on a petition for postconviction relief “[u]nless

the petition and the files and records of the proceeding conclusively show that the petitioner

is entitled to no relief.” Minn. Stat. § 590.04, subd. 1 (2014). We review summary denial

of a petition for postconviction relief for an abuse of discretion. Riley v. State, 819 N.W.2d

162, 167 (Minn. 2012). “A postconviction court abuses its discretion when its decision is

based on an erroneous view of the law or is against logic and the facts in the record.” Id.

(quotation omitted). We review a postconviction court’s legal conclusions de novo.

Andersen v. State, 830 N.W.2d 1, 6 (Minn. 2013).

       “The Knaffla rule provides that when a petition for postconviction relief follows a

direct appeal of a conviction, all claims raised in the direct appeal and all claims of which

the defendant knew or should have known at the time of the direct appeal are procedurally

barred.” Buckingham v. State, 799 N.W.2d 229, 231 (Minn. 2011). “A claim is not

Knaffla-barred, however, if (1) the defendant presents a novel legal issue or (2) the interests

of justice require the court to consider the claim.” Id. “To be reviewed in the interests of




1
  “[W]here direct appeal has once been taken, all matters raised therein, and all claims
known but not raised, will not be considered upon a subsequent petition for postconviction
relief.” State v. Knaffla, 309 Minn. 246, 252, 243 N.W.2d 737, 741 (1976).

                                              4
justice, a claim must have merit and be asserted without deliberate or inexcusable delay.”

Id. (quotation omitted).

       In Munn’s appeal of the district court’s sentence on remand, this court rejected

Munn’s claims that the district court should have allowed him to withdraw his guilty pleas

and that the district court’s imposition of concurrent sentences exceeded the scope of the

remand. Munn II, 2014 WL 1516480, at *3-5. Munn’s postconviction claims that the

district court improperly injected itself into plea negotiations, improperly modified his

sentence, and violated the double-jeopardy prohibition are essentially challenges to his

guilty pleas and his sentence on remand. See State v. Anyanwu, 681 N.W.2d 411, 415

(Minn. App. 2004) (“Anytime a district court improperly injects itself into plea

negotiations the guilty plea is per se invalid.”). Munn had an opportunity to assert those

claims in his appeal of his post-remand sentence and in fact made similar claims. See Munn

II, 2014 WL 1516480, at *4-5 (rejecting Munn’s argument that the scope of the remand

was limited to either plea withdrawal or resentencing the third-degree criminal-sexual-

conduct charge consecutively with a zero criminal-history score). Because the claims were

either raised on appeal or known but not raised, the postconviction court did not abuse its

discretion by ruling that the claims are barred under Knaffla. See Knaffla, 309 Minn. at

252, 243 N.W.2d at 741.

       Munn asserts that “[He] meets both exception[s] to the Knaffla-rule.” However, he

does not explain, and it is not clear, why his postconviction petition presents a novel legal

issue. The issue is therefore waived. See State v. Wembley, 712 N.W.2d 783, 795 (Minn.

App. 2006) (“An assignment of error in a brief based on mere assertion and not supported


                                             5
by argument or authority is waived unless prejudicial error is obvious on mere inspection.”)

(quotation omitted), aff’d on other grounds, 728 N.W.2d 243 (Minn. 2007).

       As to the interest-of-justice exception, Munn argues that “he asserted substantial

constitutional errors that would entitle him to relief, if proven.” We are not persuaded.

Although Munn’s claims are barred under Knaffla, the postconviction court nonetheless

considered the substance of the claims and concluded that they lack merit. We have also

reviewed the substance of the claims, de novo, and similarly conclude that they lack merit.

See Ture v. State, 681 N.W.2d 9, 20 (Minn. 2004) (rejecting pro se arguments without

detailing consideration of each argument). Because Munn’s postconviction claims lack

merit, the interests-of-justice exception to the Knaffla rule does not apply.           See

Buckingham, 799 N.W.2d at 231 (stating that “[t]o be reviewed in the interests of justice,

a claim must have merit”).

       In sum, Munn’s postconviction claims are barred under Knaffla and the

postconviction court did not abuse its discretion by denying his petition for relief without

an evidentiary hearing. We therefore affirm.

       Affirmed.




                                             6